Citation Nr: 0218853
Decision Date: 12/17/02	Archive Date: 02/07/03
 
DOCKET NO.  95-30 388	)	DATE DEC 17, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his mother (a registered nurse)


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1972 to November 1973.

This appeal came to the Board of Veterans Appeals (Board) from an August 1991 RO rating decision that denied service connection for residuals of a head injury.  In an August 2000 decision, the Board determined that the veteran had not submitted a timely substantive appeal with the August 1991 rating decision, denying service connection for residuals of a head injury.

In the August 2000 decision, the Board also found that the veterans representative had submitted a notice of disagreement with a December 1994 RO rating decision, denying service connection for residuals of a head injury.  The case was remanded to the RO for issuance of a statement of the case on the issue of entitlement to service connection for residuals of a head injury, including a psychiatric disability.

The RO sent the veteran and his representative a statement of the case on the issue of entitlement to service connection for residuals of a head injury, including a psychiatric disability, in March 2001.  The veteran submitted a substantive appeal in April 2001.  In correspondence submitted with the substantive appeal, the veterans representative noted that the veteran was requesting service connection for a psychiatric disability only, and not for residuals of a head injury.  Hence, the Board classified the issue for appellate consideration as shown on the first page of this decision.  38 C.F.R. § 20.204 (2002).  In October 2001, the Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  A psychiatric disability was not present in service.

2.  A psychosis was manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

Paranoid schizophrenia is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 2002)) redefined VAs duty to assist a veteran in the development of a claim.  Guidelines for the implementation of the VCAA that amended VA regulations were published in the Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that all relevant evidence has been obtained with regard to the veterans claim for service connection for a psychiatric disability, and that the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to determine the nature and extent of his psychiatric condition.  He and his representative have been provided with a statement of the case and supplemental statement of the case that discuss the pertinent evidence, and the laws and regulations related to the claim, that essentially notify them of the evidence needed by the veteran to prevail on the claim.  The veterans representative has been given the opportunity to submit written argument.  In the October 2001 Board remand and a January 2002 letter, the veteran was advised of the evidence needed to substantiate his claim.  Those documents gave the veteran notice of what evidence he needed to submit and what evidence VA would try to obtain.  

VA and private medical records do not show that the veteran received psychiatric treatment prior to August 1974, and statements from the veteran are to the effect that he was first treated for psychiatric problems at that time.  The RO attempted to obtain additional information of the veterans motor vehicle accident in August 1974 from the state of Maryland, but in correspondence dated in March 2002 the veteran related in essence that he could provide no useful information to the RO to assist them in obtaining such information.

Under the circumstances, the Board finds that the veteran has been provided with adequate notice of the evidence needed to successfully prove his claim and that there is no prejudice to him by appellate consideration of the claim at this time without providing additional assistance to him in the development of the claim as required by the VCAA or to give the representative another opportunity to present additional evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the extensive record on appeal demonstrates the futility of any further evidentiary development and that there is no reasonable possibility that further assistance would aid him in substantiating his claim.  Hence, no further assistance to the veteran is required to fulfill VAs duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from March 1972 to November 1973.

Service medical records do not show the presence of a psychiatric disability.  Nor do those records reveal that the veteran sustained a head injury.  The report of his medical examination in October 1973 for separation from service is negative for history or findings of residuals of head injury or psychiatric disability.

VA and private medical records, including documents received from the Social Security Administration (SSA), show that the veteran was treated and evaluated for various conditions from the mid-1970s to 2002.  The more salient medical reports related to the claim for service connection for a psychiatric disability are discussed below.

A private medical report shows that the veteran was admitted to a hospital in December 1977.  The Axis I diagnosis was chronic paranoid schizophrenia with acute exacerbation.

A document from the Superior Court of the District of Columbia shows that the veteran was ordered to appear before the Commission on Mental Health in December 1977 for examination.  He was further ordered to appear for a jury trial in December 1977.

A VA medical report shows that the veteran underwent psychiatric evaluation in August 1983.  A history of previous treatment at a private medical facility in 1974 was noted.  The Axis I diagnosis was chronic paranoid schizophrenia.

A report from the National Institute of Mental Health dated in November 1985 notes that the veteran was initially treated for psychiatric problems in 1975.  His diagnosis was chronic paranoid schizophrenia.  

A March 1992 document from the Office of Administrative Hearings for the state of Maryland shows that the veteran appeared for a hearing on that date.  It was noted that he had been in a fatal motor vehicle accident in August 1974.  He was referred to the Medical Administrative Board for evaluation to drive a vehicle.

In correspondence dated in August 1993, the veteran related that he had been in a motor vehicle accident in August 1974.  He stated that this accident affected him mentally and that he subsequently received psychiatric treatment at various medical facilities.

The veteran underwent a VA psychiatric examination in October 1994.  The Axis I diagnoses were dementia, secondary to head injury; organic personality disorder; and history of cocaine abuse.

A VA letter dated in March 2000 notes that the veteran reported he had not received psychiatric treatment before August 1974, although he had experienced symptoms of his illness before then.  The signatory, a psychiatrist, noted that the veteran reported having psychiatric symptoms prior to August 1974 that were not treated after he was brought to a jail in the District of Columbia at that time.

The veteran and his mother testified before the undersigned at hearings at the Board in May 2000 and August 2001.  The testimony was to the effect that the veteran had been treated for psychiatric problems at various medical facilities following a motor vehicle accident in August 1974.  His mother who is a registered nurse testified to the effect that the veteran had psychiatric symptoms prior to the motor vehicle accident in August 1974.  She testified to the effect that the veteran had always been a pleasant person, but he came back from service a different person.  She testified to the effect that the veteran would say things like there was poison in his food.  The veteran testified to the effect that his psychiatric disability began in service and that he had sustained a head injury in service.

Documents received from the SSA in 2002 reveal that the veteran was found entitled to disability benefits for disability that began in December 1975.  The primary, and only, diagnosis was chronic paranoid schizophrenia.

The veteran underwent a VA psychiatric examination in April 2002 pursuant to the October 2001 Board remand in order to determine the nature and extent of the his psychiatric condition, and to obtain an opinion as to the etiology of any psychiatric disability found.  The diagnosis was paranoid schizophrenia.  The examiner who reviewed the evidence in the veterans claims file opined that his psychiatric disability was not related to any head injury in service, that it started very close to the time he was in service, and that he had received continuous treatment for the psychiatric disability since then.  The examiner opined that the veterans psychiatric disability should be considered as service connected.



B.  Legal Analysis

In order to establish service connection for a disability, the evidence must demonstrate the presence of it and that it resulted from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of active service, it shall be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records do not show the presence of a psychiatric disability.  The post-service medical records do not show that the veteran was treated for a psychiatric disability before being involved in a motor vehicle accident in August 1974.  At that time, he was brought to a jail in the District of Columbia and began receiving psychiatric treatment and evaluations, and chronic paranoid schizophrenia was diagnosed around 1975.

Statements and testimony from the veteran indicate that he did not receive psychiatric treatment prior to the motor vehicle accident in August 1974, but testimony from his mother indicates he displayed symptoms of his illness after his return from service and prior to the motor vehicle accident in August 1974.  In October 2001, the Board remanded the case to the RO in order to have the veteran undergo a VA psychiatric examination and to obtain an opinion as to the etiology of any psychiatric disability found.  The veteran underwent a VA psychiatric examination in April 2002 and the examiner found that the veteran had paranoid schizophrenia.  The examiner also reviewed the evidence in the veterans case and opined that the paranoid schizophrenia had its onset around the time of the veterans service and that service connection was warranted for it.  There is no medical opinion in the record to refute the opinion of that examiner.

After consideration of all the evidence, the Board finds that there is insufficient evidence to demonstrate the presence of a chronic psychiatric disability in service.  The testimony of the registered nurse to the effect that the veteran was paranoid after separation from service and the opinion of the examiner at the April 2002 VA psychiatric examination that the veterans psychiatric disability began very close to the time of the veterans service and should be service connected indicate that the veteran had manifestations of his paranoid schizophrenia to a compensable degree within the first post-service year.  38 C.F.R. § 4.132, Code 9203, effective prior to November 7, 1996.  The Board finds that the overall evidence is essentially in equipoise as to whether or not the veteran had manifestations of paranoid schizophrenia within the first post-service year, but the veteran prevails with application of the benefit-of-the-doubt doctrine.  Hence, the paranoid schizophrenia is presumed to have been incurred in service, and the veterans claim for service connection for this disability is granted.



ORDER

Service connection for paranoid schizophrenia is granted.



		
	J. E. Day
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
23769451      021203    1180158

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-05 004	)	DATE DEC 03, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral otitis media.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a headache disorder.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The veteran, who had active service from December 1963 to July 1967, appealed that decision to the BVA, and the case was referred to the Board for appellate review.

A BVA decision dated in May 1999 affirmed the RO's denial of the benefits sought on appeal.  The veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in March 2001, the Court vacated the Board's decision and returned the case to the Board for further appellate review.  The Board then returned the case to the RO in May 2002 to afford the veteran a hearing requested by his attorney.  However, in a September 2000 statement the veteran's attorney canceled his request for a hearing.  The case was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Sufficient relevant evidence for this portion of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have bilateral otitis media, and any bilateral otitis media that may be present is not shown to be causally or etiologically related to service.

3.  The veteran is not currently shown to have hearing loss, and any hearing loss that may be present is not shown to be causally or etiologically related to service.

4.  The veteran is not currently shown to have a headache disorder, and any headache disorder that may be present is not shown to be causally or etiologically related to service.

5.  An unappealed January 1996 rating decision most recently denied service connection for a psychiatric disorder, specifically post-traumatic stress disorder (PTSD).

6.  The evidence associated with the claims file subsequent to the January 1996 rating decision is so significant that it must be considered in order to fairly decide the merits of the claim.

7.  The veteran has not established service connection for any disability.


CONCLUSIONS OF LAW

1.  Bilateral otitis media was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  Hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

3.  A headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  The January 1996 rating decision, which denied service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

5.  The additional evidence received subsequent to the RO's January 1996 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).

6.  The requirements for a total evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims Assistance Act of 2000 (VCAA) became law.  The VCAA applies to all pending claims for VA benefits and provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under the laws administered by the VA.  The VCAA also requires the VA to assist the claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant and any representative of information and evidence needed to substantiate and complete a claim.  Collectively, the rating decision and the statement of the case issued in connection with this appeal have notified the veteran of the evidence considered, the pertinent laws and regulations and the reasons his claims were denied.  In addition, although the Court's March 2001 Order served to vacate the Board's May 1999 decision and it's legal effect, the Board's prior decision nonetheless remains a matter of record, and one which was clearly provided to the veteran.  Examination of the now vacated decision reveals that the Board clearly articulated the relevant laws and regulations and discussed these legal provisions in the context of the evidence then of record.  In other words, through the Board's May 1999 decision, the veteran has already had extensive advisement of the evidence that would be required to substantiate his claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has the duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this regard, the Board notes that the veteran's service medical records are associated with the claims file, and the veteran has been afforded VA examinations.  VA outpatient treatment records, as well as private medical records have been obtained and are associated with the claims file.  In addition, in a statement from the veteran's attorney dated in September 2002 he indicated that additional evidence in the form of a medical opinion would be forthcoming and the Board would observe that such a statement was submitted the following month.  The veteran and his attorney have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Therefore, the Board finds that all relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained, but as will be explained below, additional development is necessary prior to addressing the merits of the claim for service connection for a psychiatric disorder.  However, beyond that caveat, the case is ready for appellate review.

Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for certain chronic diseases, such as high frequency sensorineural hearing loss, if the disease is manifested within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or disease occurred in service alone is not enough.  There must be a chronic disability resulting from that injury or disease.  If there is no showing of a chronic condition in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(b).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

As for previously denied claims, as is the situation in the veteran's claim for service connection for a psychiatric disorder, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance of a claim is "new and material."  Under the version of 38 C.F.R. § 3.156(a) applicable in this case, new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board acknowledges that there has been a regulatory change in the definition of new and material evidence that is applicable to all claims filed on or after August 29, 2001.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  As the veteran's claim in this case was filed prior to August 29, 2001, the earlier version of the definition of new and material evidence remains applicable in this case.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record, but only after ensuring that the duty to assist has been satisfied.

Background and Evidence

The veteran's service medical records include the report of a December 1963 physical examination performed in connection with the veteran's entry into service.  That examination shows no pertinent defects or abnormalities.  The veteran's service medical records show the veteran was seen for treatment of otitis externa on multiple occasions in July 1966, and on multiple occasions in September 1966.  No further treatment is shown between October 1966 and the time of the veteran's separation from service in July 1967.  Service medical records also show the veteran was seen in November 1966 for a complaint of headaches.  Service medical records also include the report of an April 1967 Report of Medical Board, which shows the veteran had been hospitalized for treatment for an acute paranoid type schizophrenic reaction.  The veteran was eventually separated from service because of that diagnosis and at the time the veteran was determined to be unfit for his duties the schizophrenic reaction was noted to be partial remission.  Service medical records contain no evidence of complaints, treatment or diagnosis of hearing loss.

A report of a VA psychiatric examination performed in February 1985 concluded with a diagnosis of a schizophreniform disorder, resolved.

A report of a private psychological evaluation dated in October 1991 concluded with diagnoses that included generalized anxiety disorder and post-traumatic stress disorder.

A June 1992 statement from Robert L. Atwell, Psy.D., indicates that while the veteran may have experienced traumatic events during service, the veteran had not had nightmares and other symptoms of PTSD which would warrant the diagnosis.  It was noted that PTSD would be considered a secondary diagnosis with a generalized anxiety disorder being the primary diagnosis.

A report of VA psychiatric examination performed in June 1992 concluded with diagnoses of schizophreniform psychosis, resolved and insufficient clinical evidence at this time that the veteran meets the full criteria to warrant a diagnosis of PTSD.

An August 1992 rating decision denied service connection for generalized anxiety disorder and PTSD.  That rating decision noted that the VA examination performed in June 1992 indicated that the veteran had neither generalized anxiety disorder or PTSD.

Private medical records from various health care providers dated between 1975 and 1995, as well as VA outpatient treatment records dated in 1995, contain no evidence of treatment or diagnosis of bilateral otitis media, hearing loss or a headache disorder.  Private medical records dated in June and August 1993 show that when the veteran was seen for orthopedic complaints he reported experiencing headaches.  

A VA psychiatric consultation dated in March 1995 concluded with a diagnosis of major depression.  A report of a VA psychiatric examination performed in May 1995 concluded with diagnoses of PTSD, associative or psychotic episode in remission and borderline intellectual functioning.

A report of a VA general medical examination performed in August 1995 shows the veteran related that during service he had a fungus-type infection of both ears that cleared with local ear drops, and after that, he made a point to keep his ears dry after showering or he would have a recurrence.  No complaints pertaining to hearing loss or headaches were reported by the veteran.  On physical examination of the ears the external auditory canals and drums appeared quite normal.  Following the examination, the pertinent diagnoses were a history of a nervous breakdown while in service; recent diagnoses of PTSD and mental depression; and a history of externa otitis while in service and no significant recurrence unless water entered the ear canals with showering.

A rating decision dated in October 1995 denied service connection for PTSD and declined to reopen the claim for service connection for a generalized anxiety disorder.  The rating decision indicated that the evidence available for review did not establish a stressful experience sufficient to cause PTSD actually occurred.  The RO declined to reopen the claim of service connection for a generalized anxiety disorder because the most recent VA examination did not diagnose the veteran as having generalized anxiety disorder.  A rating decision dated in January 1996 again denied service connection for PTSD as the evidence did not establish an inservice stressor.

The evidence associated with the claims file subsequent to the January 1996 rating decision includes reports of VA examinations performed in June and July 1997, a March 1999 statement from the Vet Center and a September 2002 statement received by the Board from Dr. Jerry Denton, a licensed clinical psychologist.

A report of a VA examination of the veteran's ears performed in June 1997 shows the veteran related service treatment for bilateral ear infections, but indicated that he had no further problems with his ears until 5 years ago when he experienced ringing in his ears.  He denied recent drainage from either ear.  The veteran also claimed that he may have some hearing loss, but denied any recent hearing tests.  Physical examination was unremarkable and/or within normal limits.  There was no evidence of active ear disease present or of an infectious process of the middle or inner ear.  The pertinent diagnosis following the examination was a history of recurrent bilateral ear infections while in service.

A report of a fee-basis examination performed in July 1997 shows the veteran reported that he had headaches.  The veteran related that he thought some of his headaches started when his teeth fell out and abscessed.  The assessment following the examination was headaches, which the examiner indicated were probably musculoskeletal with possibly an element of occipital neuralgia.  The veteran was also noted to have a history of tinnitus and probable hearing loss.

A March 1999 letter from the Vet Center shows the veteran reported working in the top secret operations room with contact with the UDT Team (Navy Seals), MRI, CIA and SSI.  The veteran also related stressful incidents he reports he was exposed to during service.  The letter concluded that it was difficult to assess PTSD trauma as the veteran claimed to have done top secret activities that he could not report.

The September 2002 letter from Dr. Denton is to the effect that the veteran currently had PTSD related to his service experiences.  Dr. Denton also relates that the service treating psychiatrist diagnosed the veteran has having schizophrenia, "not because he was but rather the prevailing psychiatric nomenclature did not include the diagnosis of PTSD until much later."

Analysis

Based on this record, the Board finds that there is no basis for granting service connection for bilateral otitis media, hearing loss or for a headache disorder.  While the Board acknowledges that the veteran was treated for otitis externa during service on essentially 2 occasions in July 1966 and September 1966, and that service medical records record a single complaint of headaches in November 1966, neither otitis media or a headache disorder were shown to represent a chronic disorder during service or following separation from service.  In this regard, private and VA medical records contain no evidence of complaints, treatment or diagnosis of otitis following separation from service, and only a history of service ear infections has been recorded following any examination.  In addition, while headaches were recorded in private medical records dated in June and August 1993, none of the private medical records show treatment or diagnosis of a headache disorder.  Further, it is significant that following the July 1997 VA examination the assessment concerning headaches was that they were probably a symptom or manifestation of a musculoskeletal disorder, rather than an actual independent disorder such as migraine headaches.

Therefore, the Board concludes that the preponderance of the evidence is against the claims for bilateral otitis media, hearing loss and a headache disorder.  Simply put, the evidence for consideration does not demonstrate that the veteran currently has otitis media, hearing loss or a headache disorder.  In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for bilateral otitis media, hearing loss and a headache disorder is not warranted.

With respect to the veteran's claim for service connection for a psychiatric disorder, the Board finds that new and material evidence has been submitted to reopen the previously denied claim.  Previous claims for service connection for a psychiatric disorder were initially denied on the basis that the schizophrenia shown during service had resolved and because a generalized anxiety disorder and PTSD were not shown by the evidence of record, and more recently because an inservice stressor to support a diagnosis of PTSD had not been verified.  In this regard, the Board would note that an inservice stressor to support a diagnosis of PTSD has still not been verified.  

Nevertheless, the September 2002 statement from Dr. Denton relates that the inservice diagnosis of schizophrenia was incorrect and that the veteran actually manifested PTSD during service.  Such a contention or claim has not been previously asserted and the Board finds that Dr. Denton, a licensed clinical psychologist, is competent to offer such an opinion.  

The Board finds that this statement is so significant by itself, or in conjunction with the previously assembled evidence that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for a psychiatric disorder is reopened.

Having reopened the previously denied claim, the Board is of the opinion that further development of the claim is necessary before addressing the merits of the claim for service connection.  In this regard, while the veteran has related being exposed to stressful incidents during service, those incidents have yet to be verified.  In addition, the September 2002 letter from Dr. Denton relates that he had been treating the veteran since a psychiatrist the veteran had previously been seeing moved.  Treatment records from Dr. Denton and the veteran's previous psychiatrist are not associated with the claims file and are relevant to this claim.

Therefore, the Board is undertaking additional development prior to addressing the merits of the claim for service connection for a psychiatric disorder pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  When this development is completed, the Board will provide notice of the development as required by 38 C.F.R. § 20.903.  After providing the notice and reviewing any response to the notice, the Board will prepare a separate decision addressing the merits of the veteran's claim for service connection for a psychiatric disorder.

Lastly, the veteran's claim for a total evaluation based on individual unemployability due to service-connected disabilities must be denied.  In this regard, the Board notes that the veteran has not established service connection for any disability.  One of the prerequisites for this benefit is that the veteran be shown to be totally disabled due to a service-connected disability.  Not having established service connection for any disability, the veteran cannot establish that he is totally disabled due to service-connected disability.  The Board does acknowledge the veteran's pending claim for service connection for a psychiatric disability, but at this point, the veteran does not meet the requirements for a total evaluation based on individual unemployability due to service-connected disabilities.  Were the veteran to establish service connection for a psychiatric disability, a claim for a total evaluation based on individual unemployability could be claimed in connection with the initial evaluation assigned for a psychiatric disability.  Thus, the veteran is not in any way prejudiced by the Board denying this claim now.


ORDER

Service connection for bilateral otitis media is denied.

Service connection for hearing loss is denied.

Service connection for a headache disorder is denied.

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder is reopened, and to this extent, this issue on appeal is granted.

A total evaluation based on individual unemployability due to service-connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
